Exhibit D
Domain Report - ITvUsa.tv

Domain Name   ITvUsa.tv
Prepared On   October 5, 2020
About This Report
This report documents a thorough analysis of the Internet domain name "ITvUsa.tv". It draws on
the extensive DomainTools dataset and aims to deliver a comprehensive view of the domain's
ownership profile, key historical events and technically linked domain names.

All data in this Report is, or was, freely available through standard Internet DNS and query
protocols. DomainTools has not altered the data in any way from its original form, except in
certain instances to format it for readability in this Report.

Data from DomainTools is presented as-is, and as captured from the original source. We make
no representations or warranties of fitness of any kind.


About DomainTools
DomainTools offers the most comprehensive searchable database of domain name registration
and hosting data. Combined with our other data sites such as DailyChanges.com,
Screenshots.com and ReverseMX.com, users of DomainTools.com can review millions of
historical domain name records from basic Whois, and DNS information, to homepage images
and email settings. The Company's comprehensive snapshots of past and present domain name
registration, ownership and usage data, in addition to powerful research and monitoring
resources, help customers by unlocking everything there is to know about a domain name.
DomainTools is a Top 250 site in the Alexa rankings.

Reach us at memberservices@domaintools.com if you have any questions on this report.




ITvUsa.tv                     © 2020 DomainTools, LLC All Rights Reserved                    2
Domain Profile
As of October 5, 2020



Ownership
Registered Owner        WhoisGuard, Inc.
Owned Domains           About 10612693 other domains
Email Addresses         086d291156f6421f994055da89c52a76.protect@whoisguard.com
                        abuse@namecheap.com
Registrar               namecheap, inc.



Registration
Created                 Jan 10, 2016
Expires                 Jan 10, 2021
Updated                 Dec 11, 2019
Domain Status           Active
Whois Server            whois.namecheap.com
Name Servers            cloudflare.com



Network
Website IP Address      104.24.104.62
IP Location             United States Of America-California-San Francisco
                        Cloudflare Inc.
IP ASN                  AS13335




ITvUsa.tv                 © 2020 DomainTools, LLC All Rights Reserved         3
Current Whois Record
Reported on Jul 8, 2020
            Domain name: itvusa.tv
            Registry Domain ID: 119489774_DOMAIN_TV-VRSN
            Registrar WHOIS Server: whois.namecheap.com
            Registrar URL: http://www.namecheap.com
            Updated Date: 2019-12-11T07:08:03.00Z
            Creation Date: 2016-01-10T15:10:50.00Z
            Registrar Registration Expiration Date: 2021-01-10T15:10:50.00Z
            Registrar: NAMECHEAP INC
            Registrar IANA ID: 1068
            Registrar Abuse Contact Email: abuse@namecheap.com
            Registrar Abuse Contact Phone: +1.6613102107
            Reseller: NAMECHEAP INC
            Domain Status: clientTransferProhibited https://icann.org/epp#clientTransferProhibited
            Registry Registrant ID:
            Registrant Name: WhoisGuard Protected
            Registrant Organization: WhoisGuard, Inc.
            Registrant Street: P.O. Box 0823-03411
            Registrant City: Panama
            Registrant State/Province: Panama
            Registrant Postal Code: 0
            Registrant Country: PA
            Registrant Phone: +507.8365503
            Registrant Phone Ext:
            Registrant Fax: +51.17057182
            Registrant Fax Ext:
            Registrant Email: 086d291156f6421f994055da89c52a76.protect@whoisguard.com
            Registry Admin ID:
            Admin Name: WhoisGuard Protected
            Admin Organization: WhoisGuard, Inc.
            Admin Street: P.O. Box 0823-03411
            Admin City: Panama
            Admin State/Province: Panama
            Admin Postal Code: 0
            Admin Country: PA
            Admin Phone: +507.8365503
            Admin Phone Ext:
            Admin Fax: +51.17057182
            Admin Fax Ext:
            Admin Email: 086d291156f6421f994055da89c52a76.protect@whoisguard.com
            Registry Tech ID:
            Tech Name: WhoisGuard Protected
            Tech Organization: WhoisGuard, Inc.
            Tech Street: P.O. Box 0823-03411
            Tech City: Panama
            Tech State/Province: Panama
            Tech Postal Code: 0
            Tech Country: PA
            Tech Phone: +507.8365503
            Tech Phone Ext:
            Tech Fax: +51.17057182
            Tech Fax Ext:

ITvUsa.tv                            © 2020 DomainTools, LLC All Rights Reserved                     4
            Tech Email: 086d291156f6421f994055da89c52a76.protect@whoisguard.com
            Name Server: cody.ns.cloudflare.com
            Name Server: melissa.ns.cloudflare.com
            DNSSEC: unsigned
            URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/
            For more information on Whois status codes, please visit https://icann.org/epp




ITvUsa.tv                            © 2020 DomainTools, LLC All Rights Reserved               5
Ownership History
Whois History for ITvUsa.tv
DomainTools has 21 distinct historical ownership records for ITvUsa.tv. The oldest record dates
Jan 20, 2016. Each record is listed on its own page, starting with the most recent record. The
date at the start of the section indicates the first time we captured the record. The website
screenshot, when available, will be the image captured as close as possible to the record date.

About Whois History
DomainTools takes periodic snapshots of domain name Whois records and stores them for
subsequent analysis. The database contains billions of Whois records across hundreds of
millions of domains, dating back in some cases to 2001.




ITvUsa.tv                     © 2020 DomainTools, LLC All Rights Reserved                     6
Whois Record on Jul 8, 2020                                                     No adjacent screenshot
                                                                                available for this date.
Domain name: itvusa.tv
Registry Domain ID: 119489774_DOMAIN_TV-VRSN
Registrar WHOIS Server: whois.namecheap.com
Registrar URL: http://www.namecheap.com
Updated Date: 2019-12-11T07:08:03.00Z
Creation Date: 2016-01-10T15:10:50.00Z
Registrar Registration Expiration Date: 2021-01-10T15:10:50.00Z
Registrar: NAMECHEAP INC
Registrar IANA ID: 1068
Registrar Abuse Contact Email: abuse@namecheap.com
Registrar Abuse Contact Phone: +1.6613102107
Reseller: NAMECHEAP INC
Domain Status: clientTransferProhibited https://icann.org/epp#clientTransferProhibited
Registry Registrant ID:
Registrant Name: WhoisGuard Protected
Registrant Organization: WhoisGuard, Inc.
Registrant Street: P.O. Box 0823-03411
Registrant City: Panama
Registrant State/Province: Panama
Registrant Postal Code: 0
Registrant Country: PA
Registrant Phone: +507.8365503
Registrant Phone Ext:
Registrant Fax: +51.17057182
Registrant Fax Ext:
Registrant Email: 086d291156f6421f994055da89c52a76.protect@whoisguard.com
Registry Admin ID:
Admin Name: WhoisGuard Protected
Admin Organization: WhoisGuard, Inc.
Admin Street: P.O. Box 0823-03411
Admin City: Panama
Admin State/Province: Panama
Admin Postal Code: 0
Admin Country: PA
Admin Phone: +507.8365503
Admin Phone Ext:
Admin Fax: +51.17057182
Admin Fax Ext:
Admin Email: 086d291156f6421f994055da89c52a76.protect@whoisguard.com
Registry Tech ID:
Tech Name: WhoisGuard Protected
Tech Organization: WhoisGuard, Inc.
Tech Street: P.O. Box 0823-03411
Tech City: Panama
Tech State/Province: Panama
Tech Postal Code: 0
Tech Country: PA
Tech Phone: +507.8365503
Tech Phone Ext:
Tech Fax: +51.17057182
Tech Fax Ext:
Tech Email: 086d291156f6421f994055da89c52a76.protect@whoisguard.com
Name Server: cody.ns.cloudflare.com
Name Server: melissa.ns.cloudflare.com
ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved                              7
DNSSEC: unsigned
URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/
For more information on Whois status codes, please visit https://icann.org/epp




ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved      8
Whois Record on Apr 8, 2020                                                     No adjacent screenshot
                                                                                available for this date.
Domain name: itvusa.tv
Registry Domain ID: 119489774_DOMAIN_TV-VRSN
Registrar WHOIS Server: whois.namecheap.com
Registrar URL: http://www.namecheap.com
Updated Date: 2019-12-11T07:08:03.00Z
Creation Date: 2016-01-10T15:10:50.00Z
Registrar Registration Expiration Date: 2021-01-10T15:10:50.00Z
Registrar: NAMECHEAP INC
Registrar IANA ID: 1068
Registrar Abuse Contact Email: abuse@namecheap.com
Registrar Abuse Contact Phone: +1.6613102107
Reseller: NAMECHEAP INC
Domain Status: clientTransferProhibited https://icann.org/epp#clientTransferProhibited
Registry Registrant ID:
Registrant Name: WhoisGuard Protected
Registrant Organization: WhoisGuard, Inc.
Registrant Street: P.O. Box 0823-03411
Registrant City: Panama
Registrant State/Province: Panama
Registrant Postal Code: 0
Registrant Country: PA
Registrant Phone: +507.8365503
Registrant Phone Ext:
Registrant Fax: +51.17057182
Registrant Fax Ext:
Registrant Email: 086d291156f6421f994055da89c52a76.protect@whoisguard.com
Registry Admin ID:
Admin Name: WhoisGuard Protected
Admin Organization: WhoisGuard, Inc.
Admin Street: P.O. Box 0823-03411
Admin City: Panama
Admin State/Province: Panama
Admin Postal Code: 0
Admin Country: PA
Admin Phone: +507.8365503
Admin Phone Ext:
Admin Fax: +51.17057182
Admin Fax Ext:
Admin Email: 086d291156f6421f994055da89c52a76.protect@whoisguard.com
Registry Tech ID:
Tech Name: WhoisGuard Protected
Tech Organization: WhoisGuard, Inc.
Tech Street: P.O. Box 0823-03411
Tech City: Panama
Tech State/Province: Panama
Tech Postal Code: 0
Tech Country: PA
Tech Phone: +507.8365503
Tech Phone Ext:
Tech Fax: +51.17057182
Tech Fax Ext:
Tech Email: 086d291156f6421f994055da89c52a76.protect@whoisguard.com
Name Server: cody.ns.cloudflare.com
Name Server: melissa.ns.cloudflare.com
ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved                              9
DNSSEC: unsigned
URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/

For more information on Whois status codes, please visit https://icann.org/epp




ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved      10
Whois Record on Jan 7, 2020                                                     No adjacent screenshot
                                                                                available for this date.
Domain name: itvusa.tv
Registry Domain ID: 119489774_DOMAIN_TV-VRSN
Registrar WHOIS Server: whois.namecheap.com
Registrar URL: http://www.namecheap.com
Updated Date: 2019-12-11T07:08:03.00Z
Creation Date: 2016-01-10T15:10:50.00Z
Registrar Registration Expiration Date: 2021-01-10T15:10:50.00Z
Registrar: NAMECHEAP INC
Registrar IANA ID: 1068
Registrar Abuse Contact Email: abuse@namecheap.com
Registrar Abuse Contact Phone: +1.6613102107
Reseller: NAMECHEAP INC
Domain Status: clientTransferProhibited https://icann.org/epp#clientTransferProhibited
Registry Registrant ID:
Registrant Name: WhoisGuard Protected
Registrant Organization: WhoisGuard, Inc.
Registrant Street: P.O. Box 0823-03411
Registrant City: Panama
Registrant State/Province: Panama
Registrant Postal Code: 0
Registrant Country: PA
Registrant Phone: +507.8365503
Registrant Phone Ext:
Registrant Fax: +51.17057182
Registrant Fax Ext:
Registrant Email: 086d291156f6421f994055da89c52a76.protect@whoisguard.com
Registry Admin ID:
Admin Name: WhoisGuard Protected
Admin Organization: WhoisGuard, Inc.
Admin Street: P.O. Box 0823-03411
Admin City: Panama
Admin State/Province: Panama
Admin Postal Code: 0
Admin Country: PA
Admin Phone: +507.8365503
Admin Phone Ext:
Admin Fax: +51.17057182
Admin Fax Ext:
Admin Email: 086d291156f6421f994055da89c52a76.protect@whoisguard.com
Registry Tech ID:
Tech Name: WhoisGuard Protected
Tech Organization: WhoisGuard, Inc.
Tech Street: P.O. Box 0823-03411
Tech City: Panama
Tech State/Province: Panama
Tech Postal Code: 0
Tech Country: PA
Tech Phone: +507.8365503
Tech Phone Ext:
Tech Fax: +51.17057182
Tech Fax Ext:
Tech Email: 086d291156f6421f994055da89c52a76.protect@whoisguard.com
Name Server: cody.ns.cloudflare.com
Name Server: melissa.ns.cloudflare.com
ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved                              11
DNSSEC: unsigned
URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/

For more information on Whois status codes, please visit https://icann.org/epp




ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved      12
Whois Record on Oct 5, 2019                                                     No adjacent screenshot
                                                                                available for this date.
Domain Name: itvusa.tv
Registry Domain ID: 119489774_DOMAIN_TV-VRSN
Registrar WHOIS Server: WHOIS.ENOM.COM
Registrar URL: WWW.ENOM.COM
Updated Date: 2018-12-11T09:29:40.00Z
Creation Date: 2016-01-10T15:10:00.00Z
Registrar Registration Expiration Date: 2020-01-10T15:10:50.00Z
Registrar: ENOM, INC.
Registrar IANA ID: 48
Domain Status: clientTransferProhibited https://www.icann.org/epp#clientTransferProhibited
Registrant Name: REDACTED FOR PRIVACY
Registrant Organization: REDACTED FOR PRIVACY
Registrant Street: REDACTED FOR PRIVACY
Registrant Street:
Registrant City: REDACTED FOR PRIVACY
Registrant State/Province: Panama
Registrant Postal Code: REDACTED FOR PRIVACY
Registrant Country: PA
Registrant Phone: REDACTED FOR PRIVACY
Registrant Phone Ext:
Registrant Fax: REDACTED FOR PRIVACY
Registrant Email: https://tieredaccess.com/contact/82b99e71-4b70-42b6-8d34-bb7c2f8cdbad
Admin Name: REDACTED FOR PRIVACY
Admin Organization: REDACTED FOR PRIVACY
Admin Street: REDACTED FOR PRIVACY
Admin Street:
Admin City: REDACTED FOR PRIVACY
Admin State/Province: REDACTED FOR PRIVACY
Admin Postal Code: REDACTED FOR PRIVACY
Admin Country: REDACTED FOR PRIVACY
Admin Phone: REDACTED FOR PRIVACY
Admin Phone Ext:
Admin Fax: REDACTED FOR PRIVACY
Admin Email: REDACTED FOR PRIVACY
Tech Name: REDACTED FOR PRIVACY
Tech Organization: REDACTED FOR PRIVACY
Tech Street: REDACTED FOR PRIVACY
Tech Street:
Tech City: REDACTED FOR PRIVACY
Tech State/Province: REDACTED FOR PRIVACY
Tech Postal Code: REDACTED FOR PRIVACY
Tech Country: REDACTED FOR PRIVACY
Tech Phone: REDACTED FOR PRIVACY
Tech Phone Ext:
Tech Fax: REDACTED FOR PRIVACY
Tech Email: REDACTED FOR PRIVACY
Name Server: CODY.NS.CLOUDFLARE.COM
Name Server: MELISSA.NS.CLOUDFLARE.COM
DNSSEC: unsigned
Registrar Abuse Contact Email: ABUSE@ENOM.COM
Registrar Abuse Contact Phone: +1.4259744689
URL of the ICANN WHOIS Data Problem Reporting System: HTTP://WDPRS.INTERNIC.NET/



ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved                              13
Whois Record on Jul 8, 2019                                                     No adjacent screenshot
                                                                                available for this date.
Domain Name: itvusa.tv
Registry Domain ID: 119489774_DOMAIN_TV-VRSN
Registrar WHOIS Server: WHOIS.ENOM.COM
Registrar URL: WWW.ENOM.COM
Updated Date: 2018-12-11T09:29:40.00Z
Creation Date: 2016-01-10T15:10:00.00Z
Registrar Registration Expiration Date: 2020-01-10T15:10:50.00Z
Registrar: ENOM, INC.
Registrar IANA ID: 48
Domain Status: clientTransferProhibited https://www.icann.org/epp#clientTransferProhibited
Registrant Name: REDACTED FOR PRIVACY
Registrant Organization: REDACTED FOR PRIVACY
Registrant Street: REDACTED FOR PRIVACY
Registrant Street:
Registrant City: REDACTED FOR PRIVACY
Registrant State/Province: REDACTED FOR PRIVACY
Registrant Postal Code: REDACTED FOR PRIVACY
Registrant Country: REDACTED FOR PRIVACY
Registrant Phone: REDACTED FOR PRIVACY
Registrant Phone Ext:
Registrant Fax: REDACTED FOR PRIVACY
Registrant Email: REDACTED FOR PRIVACY
Admin Name: REDACTED FOR PRIVACY
Admin Organization: REDACTED FOR PRIVACY
Admin Street: REDACTED FOR PRIVACY
Admin Street:
Admin City: REDACTED FOR PRIVACY
Admin State/Province: REDACTED FOR PRIVACY
Admin Postal Code: REDACTED FOR PRIVACY
Admin Country: REDACTED FOR PRIVACY
Admin Phone: REDACTED FOR PRIVACY
Admin Phone Ext:
Admin Fax: REDACTED FOR PRIVACY
Admin Email: REDACTED FOR PRIVACY
Tech Name: REDACTED FOR PRIVACY
Tech Organization: REDACTED FOR PRIVACY
Tech Street: REDACTED FOR PRIVACY
Tech Street:
Tech City: REDACTED FOR PRIVACY
Tech State/Province: REDACTED FOR PRIVACY
Tech Postal Code: REDACTED FOR PRIVACY
Tech Country: REDACTED FOR PRIVACY
Tech Phone: REDACTED FOR PRIVACY
Tech Phone Ext:
Tech Fax: REDACTED FOR PRIVACY
Tech Email: REDACTED FOR PRIVACY
Name Server: CODY.NS.CLOUDFLARE.COM
Name Server: MELISSA.NS.CLOUDFLARE.COM
DNSSEC: unsigned
Registrar Abuse Contact Email: ABUSE@ENOM.COM
Registrar Abuse Contact Phone: +1.4259744689
URL of the ICANN WHOIS Data Problem Reporting System: HTTP://WDPRS.INTERNIC.NET/



ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved                              14
Whois Record on Apr 12, 2019                                                    No adjacent screenshot
                                                                                available for this date.
Domain Name: itvusa.tv
Registry Domain ID: 119489774_DOMAIN_TV-VRSN
Registrar WHOIS Server: WHOIS.ENOM.COM
Registrar URL: WWW.ENOM.COM
Updated Date: 2018-01-05T10:14:54.00Z
Creation Date: 2016-01-10T15:10:00.00Z
Registrar Registration Expiration Date: 2020-01-10T15:10:50.00Z
Registrar: ENOM, INC.
Registrar IANA ID: 48
Domain Status: clienttransferprohibited https://www.icann.org/epp#clienttransferprohibited
Registrant Name: REDACTED FOR PRIVACY
Registrant Organization: REDACTED FOR PRIVACY
Registrant Street: REDACTED FOR PRIVACY
Registrant Street:
Registrant City: REDACTED FOR PRIVACY
Registrant State/Province: REDACTED FOR PRIVACY
Registrant Postal Code: REDACTED FOR PRIVACY
Registrant Country: REDACTED FOR PRIVACY
Registrant Phone: REDACTED FOR PRIVACY
Registrant Phone Ext:
Registrant Fax: REDACTED FOR PRIVACY
Registrant Email: REDACTED FOR PRIVACY
Admin Name: REDACTED FOR PRIVACY
Admin Organization: REDACTED FOR PRIVACY
Admin Street: REDACTED FOR PRIVACY
Admin Street:
Admin City: REDACTED FOR PRIVACY
Admin State/Province: REDACTED FOR PRIVACY
Admin Postal Code: REDACTED FOR PRIVACY
Admin Country: REDACTED FOR PRIVACY
Admin Phone: REDACTED FOR PRIVACY
Admin Phone Ext:
Admin Fax: REDACTED FOR PRIVACY
Admin Email: REDACTED FOR PRIVACY
Tech Name: REDACTED FOR PRIVACY
Tech Organization: REDACTED FOR PRIVACY
Tech Street: REDACTED FOR PRIVACY
Tech Street:
Tech City: REDACTED FOR PRIVACY
Tech State/Province: REDACTED FOR PRIVACY
Tech Postal Code: REDACTED FOR PRIVACY
Tech Country: REDACTED FOR PRIVACY
Tech Phone: REDACTED FOR PRIVACY
Tech Phone Ext:
Tech Fax: REDACTED FOR PRIVACY
Tech Email: REDACTED FOR PRIVACY
Name Server: CODY.NS.CLOUDFLARE.COM
Name Server: MELISSA.NS.CLOUDFLARE.COM
DNSSEC: UNSIGNED
Registrar Abuse Contact Email: ABUSE@ENOM.COM
Registrar Abuse Contact Phone: +1.4259744689
URL of the ICANN WHOIS Data Problem Reporting System: HTTP://WDPRS.INTERNIC.NET/



ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved                              15
Whois Record on Jan 12, 2019                                                    No adjacent screenshot
                                                                                available for this date.
Domain Name: itvusa.tv
Registry Domain ID: 119489774_DOMAIN_TV-VRSN
Registrar WHOIS Server: WHOIS.ENOM.COM
Registrar URL: WWW.ENOM.COM
Updated Date: 2018-01-05T10:14:54.00Z
Creation Date: 2016-01-10T15:10:00.00Z
Registrar Registration Expiration Date: 2020-01-10T15:10:50.00Z
Registrar: ENOM, INC.
Registrar IANA ID: 48
Domain Status: registrar-lock* https://www.icann.org/epp#registrar-lock*
Domain Status: clienttransferprohibited https://www.icann.org/epp#clienttransferprohibited
Registrant Name: REDACTED FOR PRIVACY
Registrant Organization: REDACTED FOR PRIVACY
Registrant Street: REDACTED FOR PRIVACY
Registrant Street:
Registrant City: REDACTED FOR PRIVACY
Registrant State/Province: REDACTED FOR PRIVACY
Registrant Postal Code: REDACTED FOR PRIVACY
Registrant Country: REDACTED FOR PRIVACY
Registrant Phone: REDACTED FOR PRIVACY
Registrant Phone Ext:
Registrant Fax: REDACTED FOR PRIVACY
Registrant Email: REDACTED FOR PRIVACY
Admin Name: REDACTED FOR PRIVACY
Admin Organization: REDACTED FOR PRIVACY
Admin Street: REDACTED FOR PRIVACY
Admin Street:
Admin City: REDACTED FOR PRIVACY
Admin State/Province: REDACTED FOR PRIVACY
Admin Postal Code: REDACTED FOR PRIVACY
Admin Country: REDACTED FOR PRIVACY
Admin Phone: REDACTED FOR PRIVACY
Admin Phone Ext:
Admin Fax: REDACTED FOR PRIVACY
Admin Email: REDACTED FOR PRIVACY
Tech Name: REDACTED FOR PRIVACY
Tech Organization: REDACTED FOR PRIVACY
Tech Street: REDACTED FOR PRIVACY
Tech Street:
Tech City: REDACTED FOR PRIVACY
Tech State/Province: REDACTED FOR PRIVACY
Tech Postal Code: REDACTED FOR PRIVACY
Tech Country: REDACTED FOR PRIVACY
Tech Phone: REDACTED FOR PRIVACY
Tech Phone Ext:
Tech Fax: REDACTED FOR PRIVACY
Tech Email: REDACTED FOR PRIVACY
Name Server: CODY.NS.CLOUDFLARE.COM
Name Server: MELISSA.NS.CLOUDFLARE.COM
DNSSEC: UNSIGNED
Registrar Abuse Contact Email: ABUSE@ENOM.COM
Registrar Abuse Contact Phone: +1.4259744689
URL of the ICANN WHOIS Data Problem Reporting System: HTTP://WDPRS.INTERNIC.NET/

ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved                              16
Whois Record on Oct 25, 2018                                                    No adjacent screenshot
                                                                                available for this date.
Domain Name: itvusa.tv
Registry Domain ID: 119489774_DOMAIN_TV-VRSN
Registrar WHOIS Server: WHOIS.ENOM.COM
Registrar URL: WWW.ENOM.COM
Updated Date: 2018-01-05T10:14:54.00Z
Creation Date: 2016-01-10T15:10:00.00Z
Registrar Registration Expiration Date: 2019-01-10T15:10:50.00Z
Registrar: ENOM, INC.
Registrar IANA ID: 48
Domain Status: clienttransferprohibited https://www.icann.org/epp#clienttransferprohibited
Domain Status: registrar-lock* https://www.icann.org/epp#registrar-lock*
Registrant Name: Data Protected Data Protected
Registrant Organization: Data Protected
Registrant Street: 123 Data Protected
Registrant Street:
Registrant City: Kirkland
Registrant State/Province: WA
Registrant Postal Code: 98033
Registrant Country: US
Registrant Phone: +1.0000000000
Registrant Phone Ext:
Registrant Fax: +1.0000000000
Registrant Email: noreply@data-protected.net
Admin Name: Data Protected Data Protected
Admin Organization: Data Protected
Admin Street: 123 Data Protected
Admin Street:
Admin City: Kirkland
Admin State/Province: WA
Admin Postal Code: 98033
Admin Country: US
Admin Phone: +1.0000000000
Admin Phone Ext:
Admin Fax: +1.0000000000
Admin Email: noreply@data-protected.net
Tech Name: Data Protected Data Protected
Tech Organization: Data Protected
Tech Street: 123 Data Protected
Tech Street:
Tech City: Kirkland
Tech State/Province: WA
Tech Postal Code: 98033
Tech Country: US
Tech Phone: +1.0000000000
Tech Phone Ext:
Tech Fax: +1.0000000000
Tech Email: noreply@data-protected.net
Name Server: CODY.NS.CLOUDFLARE.COM
Name Server: MELISSA.NS.CLOUDFLARE.COM
DNSSEC: UNSIGNED
Registrar Abuse Contact Email: ABUSE@ENOM.COM
Registrar Abuse Contact Phone: +1.4259744689
URL of the ICANN WHOIS Data Problem Reporting System: HTTP://WDPRS.INTERNIC.NET/

ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved                              17
Whois Record on Jul 18, 2018                                                    No adjacent screenshot
                                                                                available for this date.
Domain Name: itvusa.tv
Registry Domain ID: 119489774_DOMAIN_TV-VRSN
Registrar WHOIS Server: WHOIS.ENOM.COM
Registrar URL: WWW.ENOM.COM
Updated Date: 2018-01-05T10:14:54.00Z
Creation Date: 2016-01-10T15:10:00.00Z
Registrar Registration Expiration Date: 2019-01-10T15:10:50.00Z
Registrar: ENOM, INC.
Registrar IANA ID: 48
Domain Status: registrar-lock* https://www.icann.org/epp#registrar-lock*
Domain Status: clienttransferprohibited https://www.icann.org/epp#clienttransferprohibited
Registrant Name: Data Protected Data Protected
Registrant Organization: Data Protected
Registrant Street: 123 Data Protected
Registrant Street:
Registrant City: Kirkland
Registrant State/Province: WA
Registrant Postal Code: 98033
Registrant Country: US
Registrant Phone: +1.0000000000
Registrant Phone Ext:
Registrant Fax: +1.0000000000
Registrant Email: noreply@data-protected.net
Admin Name: Data Protected Data Protected
Admin Organization: Data Protected
Admin Street: 123 Data Protected
Admin Street:
Admin City: Kirkland
Admin State/Province: WA
Admin Postal Code: 98033
Admin Country: US
Admin Phone: +1.0000000000
Admin Phone Ext:
Admin Fax: +1.0000000000
Admin Email: noreply@data-protected.net
Tech Name: Data Protected Data Protected
Tech Organization: Data Protected
Tech Street: 123 Data Protected
Tech Street:
Tech City: Kirkland
Tech State/Province: WA
Tech Postal Code: 98033
Tech Country: US
Tech Phone: +1.0000000000
Tech Phone Ext:
Tech Fax: +1.0000000000
Tech Email: noreply@data-protected.net
Name Server: CODY.NS.CLOUDFLARE.COM
Name Server: MELISSA.NS.CLOUDFLARE.COM
DNSSEC: UNSIGNED
Registrar Abuse Contact Email: ABUSE@ENOM.COM
Registrar Abuse Contact Phone: +1.4259744689
URL of the ICANN WHOIS Data Problem Reporting System: HTTP://WDPRS.INTERNIC.NET/

ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved                              18
Whois Record on Apr 8, 2018                                                     No adjacent screenshot
                                                                                available for this date.
Domain Name: ITVUSA.TV
Registry Domain ID: 119489774_DOMAIN_TV-VRSN
Registrar WHOIS Server: whois.enom.com
Registrar URL: www.enom.com
Updated Date: 2018-01-05T10:14:54.00Z
Creation Date: 2016-01-10T15:10:00.00Z
Registrar Registration Expiration Date: 2019-01-10T15:10:50.00Z
Registrar: ENOM, INC.
Registrar IANA ID: 48
Reseller: NAMECHEAP.COM
Domain Status: clientTransferProhibited https://www.icann.org/epp#clientTransferProhibited
Registry Registrant ID:
Registrant Name: WHOISGUARD PROTECTED
Registrant Organization: WHOISGUARD, INC.
Registrant Street: P.O. BOX 0823-03411
Registrant City: PANAMA
Registrant State/Province: PANAMA
Registrant Postal Code: 0
Registrant Country: PA
Registrant Phone: +507.8365503
Registrant Phone Ext:
Registrant Fax: +51.17057182
Registrant Fax Ext:
Registrant Email: 086D291156F6421F994055DA89C52A76.PROTECT@WHOISGUARD.COM
Registry Admin ID:
Admin Name: WHOISGUARD PROTECTED
Admin Organization: WHOISGUARD, INC.
Admin Street: P.O. BOX 0823-03411
Admin City: PANAMA
Admin State/Province: PANAMA
Admin Postal Code: 0
Admin Country: PA
Admin Phone: +507.8365503
Admin Phone Ext:
Admin Fax: +51.17057182
Admin Fax Ext:
Admin Email: 086D291156F6421F994055DA89C52A76.PROTECT@WHOISGUARD.COM
Registry Tech ID:
Tech Name: WHOISGUARD PROTECTED
Tech Organization: WHOISGUARD, INC.
Tech Street: P.O. BOX 0823-03411
Tech City: PANAMA
Tech State/Province: PANAMA
Tech Postal Code: 0
Tech Country: PA
Tech Phone: +507.8365503
Tech Phone Ext:
Tech Fax: +51.17057182
Tech Fax Ext:
Tech Email: 086D291156F6421F994055DA89C52A76.PROTECT@WHOISGUARD.COM
Name Server: CODY.NS.CLOUDFLARE.COM
Name Server: MELISSA.NS.CLOUDFLARE.COM
DNSSEC: unSigned
Registrar Abuse Contact Email: abuse@enom.com
ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved                              19
Registrar Abuse Contact Phone: +1.4259744689
URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/




ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved      20
Whois Record on Jan 12, 2018                                                    No adjacent screenshot
                                                                                available for this date.
Domain Name: ITVUSA.TV
Registry Domain ID: 119489774_DOMAIN_TV-VRSN
Registrar WHOIS Server: whois.enom.com
Registrar URL: www.enom.com
Updated Date: 2018-01-05T10:14:54.00Z
Creation Date: 2016-01-10T15:10:00.00Z
Registrar Registration Expiration Date: 2019-01-10T15:10:50.00Z
Registrar: ENOM, INC.
Registrar IANA ID: 48
Reseller: NAMECHEAP.COM
Domain Status: clientTransferProhibited https://www.icann.org/epp#clientTransferProhibited
Registry Registrant ID:
Registrant Name: WHOISGUARD PROTECTED
Registrant Organization: WHOISGUARD, INC.
Registrant Street: P.O. BOX 0823-03411
Registrant City: PANAMA
Registrant State/Province: PANAMA
Registrant Postal Code: 0
Registrant Country: PA
Registrant Phone: +507.8365503
Registrant Phone Ext:
Registrant Fax: +51.17057182
Registrant Fax Ext:
Registrant Email: 086D291156F6421F994055DA89C52A76.PROTECT@WHOISGUARD.COM
Registry Admin ID:
Admin Name: WHOISGUARD PROTECTED
Admin Organization: WHOISGUARD, INC.
Admin Street: P.O. BOX 0823-03411
Admin City: PANAMA
Admin State/Province: PANAMA
Admin Postal Code: 0
Admin Country: PA
Admin Phone: +507.8365503
Admin Phone Ext:
Admin Fax: +51.17057182
Admin Fax Ext:
Admin Email: 086D291156F6421F994055DA89C52A76.PROTECT@WHOISGUARD.COM
Registry Tech ID:
Tech Name: WHOISGUARD PROTECTED
Tech Organization: WHOISGUARD, INC.
Tech Street: P.O. BOX 0823-03411
Tech City: PANAMA
Tech State/Province: PANAMA
Tech Postal Code: 0
Tech Country: PA
Tech Phone: +507.8365503
Tech Phone Ext:
Tech Fax: +51.17057182
Tech Fax Ext:
Tech Email: 086D291156F6421F994055DA89C52A76.PROTECT@WHOISGUARD.COM
Name Server: CODY.NS.CLOUDFLARE.COM
Name Server: MELISSA.NS.CLOUDFLARE.COM
DNSSEC: unSigned
Registrar Abuse Contact Email: abuse@enom.com
ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved                              21
Registrar Abuse Contact Phone: +1.4252982646
URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/




ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved      22
Whois Record on Jan 8, 2018                                                     No adjacent screenshot
                                                                                available for this date.
Domain Name: ITVUSA.TV
Registry Domain ID: 119489774_DOMAIN_TV-VRSN
Registrar WHOIS Server: whois.enom.com
Registrar URL: www.enom.com
Updated Date: 2018-01-05T10:14:54.00Z
Creation Date: 2016-01-10T15:10:00.00Z
Registrar Registration Expiration Date: 2018-01-10T15:10:50.00Z
Registrar: ENOM, INC.
Registrar IANA ID: 48
Reseller: NAMECHEAP.COM
Domain Status: clientTransferProhibited https://www.icann.org/epp#clientTransferProhibited
Registry Registrant ID:
Registrant Name: WHOISGUARD PROTECTED
Registrant Organization: WHOISGUARD, INC.
Registrant Street: P.O. BOX 0823-03411
Registrant City: PANAMA
Registrant State/Province: PANAMA
Registrant Postal Code: 0
Registrant Country: PA
Registrant Phone: +507.8365503
Registrant Phone Ext:
Registrant Fax: +51.17057182
Registrant Fax Ext:
Registrant Email: 086D291156F6421F994055DA89C52A76.PROTECT@WHOISGUARD.COM
Registry Admin ID:
Admin Name: WHOISGUARD PROTECTED
Admin Organization: WHOISGUARD, INC.
Admin Street: P.O. BOX 0823-03411
Admin City: PANAMA
Admin State/Province: PANAMA
Admin Postal Code: 0
Admin Country: PA
Admin Phone: +507.8365503
Admin Phone Ext:
Admin Fax: +51.17057182
Admin Fax Ext:
Admin Email: 086D291156F6421F994055DA89C52A76.PROTECT@WHOISGUARD.COM
Registry Tech ID:
Tech Name: WHOISGUARD PROTECTED
Tech Organization: WHOISGUARD, INC.
Tech Street: P.O. BOX 0823-03411
Tech City: PANAMA
Tech State/Province: PANAMA
Tech Postal Code: 0
Tech Country: PA
Tech Phone: +507.8365503
Tech Phone Ext:
Tech Fax: +51.17057182
Tech Fax Ext:
Tech Email: 086D291156F6421F994055DA89C52A76.PROTECT@WHOISGUARD.COM
Name Server: CODY.NS.CLOUDFLARE.COM
Name Server: MELISSA.NS.CLOUDFLARE.COM
DNSSEC: unSigned
Registrar Abuse Contact Email: abuse@enom.com
ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved                              23
Registrar Abuse Contact Phone: +1.4252982646
URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/




ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved      24
Whois Record on Jan 14, 2017                                                    No adjacent screenshot
                                                                                available for this date.
Domain Name: ITVUSA.TV
Registry Domain ID: 119489774_DOMAIN_TV-VRSN
Registrar WHOIS Server: whois.enom.com
Registrar URL: www.enom.com
Updated Date: 2017-01-13T00:43:14.00Z
Creation Date: 2016-01-10T15:10:00.00Z
Registrar Registration Expiration Date: 2018-01-10T15:10:00.00Z
Registrar: ENOM, INC.
Registrar IANA ID: 48
Reseller: NAMECHEAP.COM
Domain Status: clientTransferProhibited https://www.icann.org/epp#clientTransferProhibited
Registry Registrant ID:
Registrant Name: WHOISGUARD PROTECTED
Registrant Organization: WHOISGUARD, INC.
Registrant Street: P.O. BOX 0823-03411
Registrant City: PANAMA
Registrant State/Province: PANAMA
Registrant Postal Code: 0
Registrant Country: PA
Registrant Phone: +507.8365503
Registrant Phone Ext:
Registrant Fax: +51.17057182
Registrant Fax Ext:
Registrant Email: 086D291156F6421F994055DA89C52A76.PROTECT@WHOISGUARD.COM
Registry Admin ID:
Admin Name: WHOISGUARD PROTECTED
Admin Organization: WHOISGUARD, INC.
Admin Street: P.O. BOX 0823-03411
Admin City: PANAMA
Admin State/Province: PANAMA
Admin Postal Code: 0
Admin Country: PA
Admin Phone: +507.8365503
Admin Phone Ext:
Admin Fax: +51.17057182
Admin Fax Ext:
Admin Email: 086D291156F6421F994055DA89C52A76.PROTECT@WHOISGUARD.COM
Registry Tech ID:
Tech Name: WHOISGUARD PROTECTED
Tech Organization: WHOISGUARD, INC.
Tech Street: P.O. BOX 0823-03411
Tech City: PANAMA
Tech State/Province: PANAMA
Tech Postal Code: 0
Tech Country: PA
Tech Phone: +507.8365503
Tech Phone Ext:
Tech Fax: +51.17057182
Tech Fax Ext:
Tech Email: 086D291156F6421F994055DA89C52A76.PROTECT@WHOISGUARD.COM
Name Server: CODY.NS.CLOUDFLARE.COM
Name Server: MELISSA.NS.CLOUDFLARE.COM
DNSSEC: unSigned
Registrar Abuse Contact Email: abuse@enom.com
ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved                              25
Registrar Abuse Contact Phone: +1.4252982646
URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/




ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved      26
Whois Record on Jan 12, 2017                                                    No adjacent screenshot
                                                                                available for this date.
Domain Name: ITVUSA.TV
Registry Domain ID:
Registrar WHOIS Server:
Registrar URL:
Updated Date: 2017-01-10T23:27:55Z
Creation Date: 2016-01-10T15:10:50Z
Registrar Registration Expiration Date: 2017-01-10T15:10:50Z
Registrar: PDR Ltd. d/b/a PublicDomainRegistry.com
Registrar IANA ID: DIRECT
Domain Status: OK https://icann.org/epp#OK
Registry Registrant ID: Not Available From Registry
Registrant Name: MUhammad Shahidullah
Registrant Organization: itv24
Registrant Street: 164-10, 84 Ave, Aptt 5/C, Jamaica, NY 11432
Registrant City: Jamaica
Registrant State/Province: New York
Registrant Postal Code: NY 11432
Registrant Country: US
Registrant Phone: +212.7290610
Registrant Phone Ext:
Registrant Fax:
Registrant Fax Ext:
Registrant Email: itvusa.tv@gmail.com
Registry Admin ID: Not Available From Registry
Admin Name: MUhammad Shahidullah
Admin Organization: itv24
Admin Street: 164-10, 84 Ave, Aptt 5/C, Jamaica, NY 11432
Admin City: Jamaica
Admin State/Province: New York
Admin Postal Code: NY 11432
Admin Country: US
Admin Phone: +212.7290610
Admin Phone Ext:
Admin Fax:
Admin Fax Ext:
Admin Email: itvusa.tv@gmail.com
Registry Tech ID: Not Available From Registry
Tech Name: MUhammad Shahidullah
Tech Organization: itv24
Tech Street: 164-10, 84 Ave, Aptt 5/C, Jamaica, NY 11432
Tech City: Jamaica
Tech State/Province: New York
Tech Postal Code: NY 11432
Tech Country: US
Tech Phone: +212.7290610
Tech Phone Ext:
Tech Fax:
Tech Fax Ext:
Tech Email: itvusa.tv@gmail.com
Name Server: host71.eesec.org
Name Server: hostee.eesec.org
DNSSEC:Unsigned
Registrar Abuse Contact Email:
Registrar Abuse Contact Phone:
ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved                              27
URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/




ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved      28
Whois Record on Jan 8, 2017                                                     No adjacent screenshot
                                                                                available for this date.
Domain Name: ITVUSA.TV
Registry Domain ID:
Registrar WHOIS Server:
Registrar URL:
Updated Date: 2017-01-07T19:10:16Z
Creation Date: 2016-01-10T15:10:50Z
Registrar Registration Expiration Date: 2017-01-10T15:10:50Z
Registrar: PDR Ltd. d/b/a PublicDomainRegistry.com
Registrar IANA ID: DIRECT
Domain Status: OK https://icann.org/epp#OK
Registry Registrant ID: Not Available From Registry
Registrant Name: MUhammad Shahidullah
Registrant Organization: itv24
Registrant Street: 164-10, 84 Ave, Aptt 5/C, Jamaica, NY 11432
Registrant City: Jamaica
Registrant State/Province: New York
Registrant Postal Code: NY 11432
Registrant Country: US
Registrant Phone: +212.7290610
Registrant Phone Ext:
Registrant Fax:
Registrant Fax Ext:
Registrant Email: itvusa.tv@gmail.com
Registry Admin ID: Not Available From Registry
Admin Name: MUhammad Shahidullah
Admin Organization: itv24
Admin Street: 164-10, 84 Ave, Aptt 5/C, Jamaica, NY 11432
Admin City: Jamaica
Admin State/Province: New York
Admin Postal Code: NY 11432
Admin Country: US
Admin Phone: +212.7290610
Admin Phone Ext:
Admin Fax:
Admin Fax Ext:
Admin Email: itvusa.tv@gmail.com
Registry Tech ID: Not Available From Registry
Tech Name: MUhammad Shahidullah
Tech Organization: itv24
Tech Street: 164-10, 84 Ave, Aptt 5/C, Jamaica, NY 11432
Tech City: Jamaica
Tech State/Province: New York
Tech Postal Code: NY 11432
Tech Country: US
Tech Phone: +212.7290610
Tech Phone Ext:
Tech Fax:
Tech Fax Ext:
Tech Email: itvusa.tv@gmail.com
Name Server: host71.eesec.org
Name Server: hostee.eesec.org
DNSSEC:Unsigned
Registrar Abuse Contact Email:
Registrar Abuse Contact Phone:
ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved                              29
URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/




ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved      30
Whois Record on Nov 4, 2016                                                     No adjacent screenshot
                                                                                available for this date.
Domain Name: ITVUSA.TV
Registry Domain ID:
Registrar WHOIS Server:
Registrar URL:
Updated Date: 2016-03-11T02:17:19Z
Creation Date: 2016-01-10T15:10:50Z
Registrar Registration Expiration Date: 2017-01-10T15:10:50Z
Registrar: PDR Ltd. d/b/a PublicDomainRegistry.com
Registrar IANA ID: DIRECT
Domain Status: clientTransferProhibited https://icann.org/epp#clientTransferProhibited
Registry Registrant ID: Not Available From Registry
Registrant Name: MUhammad Shahidullah
Registrant Organization: itv24
Registrant Street: 164-10, 84 Ave, Aptt 5/C, Jamaica, NY 11432
Registrant City: Jamaica
Registrant State/Province: New York
Registrant Postal Code: NY 11432
Registrant Country: US
Registrant Phone: +163.19469549
Registrant Phone Ext:
Registrant Fax:
Registrant Fax Ext:
Registrant Email: ariful767@gmail.com
Registry Admin ID: Not Available From Registry
Admin Name: MUhammad Shahidullah
Admin Organization: itv24
Admin Street: 164-10, 84 Ave, Aptt 5/C, Jamaica, NY 11432
Admin City: Jamaica
Admin State/Province: New York
Admin Postal Code: NY 11432
Admin Country: US
Admin Phone: +163.19469549
Admin Phone Ext:
Admin Fax:
Admin Fax Ext:
Admin Email: ariful767@gmail.com
Registry Tech ID: Not Available From Registry
Tech Name: MUhammad Shahidullah
Tech Organization: itv24
Tech Street: 164-10, 84 Ave, Aptt 5/C, Jamaica, NY 11432
Tech City: Jamaica
Tech State/Province: New York
Tech Postal Code: NY 11432
Tech Country: US
Tech Phone: +163.19469549
Tech Phone Ext:
Tech Fax:
Tech Fax Ext:
Tech Email: ariful767@gmail.com
Name Server: host71.eesec.org
Name Server: hostee.eesec.org
DNSSEC:Unsigned
Registrar Abuse Contact Email:
Registrar Abuse Contact Phone:
ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved                              31
URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/




ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved      32
Whois Record on Jul 29, 2016                                                    No adjacent screenshot
                                                                                available for this date.
Domain Name: ITVUSA.TV
Registry Domain ID:
Registrar WHOIS Server:
Registrar URL:
Updated Date: 2016-03-11T02:17:19Z
Creation Date: 2016-01-10T15:10:50Z
Registrar Registration Expiration Date: 2017-01-10T15:10:50Z
Registrar: PDR Ltd. d/b/a PublicDomainRegistry.com
Registrar IANA ID: DIRECT
Domain Status: clientTransferProhibited https://icann.org/epp#clientTransferProhibited
Registry Registrant ID:
Registrant Name: MUhammad Shahidullah
Registrant Organization: itv24
Registrant Street: 164-10, 84 Ave, Aptt 5/C, Jamaica, NY 11432
Registrant City: Jamaica
Registrant State/Province: New York
Registrant Postal Code: NY 11432
Registrant Country: US
Registrant Phone: +163.19469549
Registrant Phone Ext:
Registrant Fax:
Registrant Fax Ext:
Registrant Email: ariful767@gmail.com
Registry Admin ID:
Admin Name: MUhammad Shahidullah
Admin Organization: itv24
Admin Street: 164-10, 84 Ave, Aptt 5/C, Jamaica, NY 11432
Admin City: Jamaica
Admin State/Province: New York
Admin Postal Code: NY 11432
Admin Country: US
Admin Phone: +163.19469549
Admin Phone Ext:
Admin Fax:
Admin Fax Ext:
Admin Email: ariful767@gmail.com
Registry Tech ID:
Tech Name: MUhammad Shahidullah
Tech Organization: itv24
Tech Street: 164-10, 84 Ave, Aptt 5/C, Jamaica, NY 11432
Tech City: Jamaica
Tech State/Province: New York
Tech Postal Code: NY 11432
Tech Country: US
Tech Phone: +163.19469549
Tech Phone Ext:
Tech Fax:
Tech Fax Ext:
Tech Email: ariful767@gmail.com
Name Server: rs1.linuxresellerhosting.org
Name Server: rs2.linuxresellerhosting.org
DNSSEC:Unsigned
Registrar Abuse Contact Email:
Registrar Abuse Contact Phone:
ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved                              33
URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/




ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved      34
Whois Record on Jul 18, 2016                                                    No adjacent screenshot
                                                                                available for this date.
Domain Name: ITVUSA.TV
Registry Domain ID:
Registrar WHOIS Server:
Registrar URL:
Updated Date: 2016-03-11T02:17:19Z
Creation Date: 2016-01-10T15:10:50Z
Registrar Registration Expiration Date: 2017-01-10T15:10:50Z
Registrar: PDR Ltd. d/b/a PublicDomainRegistry.com
Registrar IANA ID: DIRECT
Domain Status: clientTransferProhibited https://icann.org/epp#clientTransferProhibited
Registry Registrant ID:
Registrant Name: MUhammad Shahidullah
Registrant Organization: itv24
Registrant Street: 164-10, 84 Ave, Aptt 5/C, Jamaica, NY 11432
Registrant City: Jamaica
Registrant State/Province: New York
Registrant Postal Code: NY 11432
Registrant Country: US
Registrant Phone: +163.19469549
Registrant Phone Ext:
Registrant Fax:
Registrant Fax Ext:
Registrant Email: ariful767@gmail.com
Registry Admin ID:
Admin Name: MUhammad Shahidullah
Admin Organization: itv24
Admin Street: 164-10, 84 Ave, Aptt 5/C, Jamaica, NY 11432
Admin City: Jamaica
Admin State/Province: New York
Admin Postal Code: NY 11432
Admin Country: US
Admin Phone: +163.19469549
Admin Phone Ext:
Admin Fax:
Admin Fax Ext:
Admin Email: ariful767@gmail.com
Registry Tech ID:
Tech Name: MUhammad Shahidullah
Tech Organization: itv24
Tech Street: 164-10, 84 Ave, Aptt 5/C, Jamaica, NY 11432
Tech City: Jamaica
Tech State/Province: New York
Tech Postal Code: NY 11432
Tech Country: US
Tech Phone: +163.19469549
Tech Phone Ext:
Tech Fax:
Tech Fax Ext:
Tech Email: ariful767@gmail.com
Name Server: cody.ns.cloudflare.com
Name Server: melissa.ns.cloudflare.com
DNSSEC:Unsigned
Registrar Abuse Contact Email:
Registrar Abuse Contact Phone:
ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved                              35
URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/




ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved      36
Whois Record on Jul 6, 2016                                                     No adjacent screenshot
                                                                                available for this date.
Domain Name: ITVUSA.TV
Registry Domain ID:
Registrar WHOIS Server:
Registrar URL:
Updated Date: 2016-03-11T02:17:19Z
Creation Date: 2016-01-10T15:10:50Z
Registrar Registration Expiration Date: 2017-01-10T15:10:50Z
Registrar: PDR Ltd. d/b/a PublicDomainRegistry.com
Registrar IANA ID: DIRECT
Domain Status: clientTransferProhibited https://icann.org/epp#clientTransferProhibited
Registry Registrant ID:
Registrant Name: MUhammad Shahidullah
Registrant Organization: itv24
Registrant Street: 164-10, 84 Ave, Aptt 5/C, Jamaica, NY 11432
Registrant City: Jamaica
Registrant State/Province: New York
Registrant Postal Code: NY 11432
Registrant Country: US
Registrant Phone: +163.19469549
Registrant Phone Ext:
Registrant Fax:
Registrant Fax Ext:
Registrant Email: ariful767@gmail.com
Registry Admin ID:
Admin Name: MUhammad Shahidullah
Admin Organization: itv24
Admin Street: 164-10, 84 Ave, Aptt 5/C, Jamaica, NY 11432
Admin City: Jamaica
Admin State/Province: New York
Admin Postal Code: NY 11432
Admin Country: US
Admin Phone: +163.19469549
Admin Phone Ext:
Admin Fax:
Admin Fax Ext:
Admin Email: ariful767@gmail.com
Registry Tech ID:
Tech Name: MUhammad Shahidullah
Tech Organization: itv24
Tech Street: 164-10, 84 Ave, Aptt 5/C, Jamaica, NY 11432
Tech City: Jamaica
Tech State/Province: New York
Tech Postal Code: NY 11432
Tech Country: US
Tech Phone: +163.19469549
Tech Phone Ext:
Tech Fax:
Tech Fax Ext:
Tech Email: ariful767@gmail.com
Name Server: ns1.banglaexpress.ae
Name Server: ns2.banglaexpress.ae
DNSSEC:Unsigned
Registrar Abuse Contact Email:
Registrar Abuse Contact Phone:
ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved                              37
URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/




ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved      38
Whois Record on Mar 1, 2016                                                     No adjacent screenshot
                                                                                available for this date.
Domain Name: ITVUSA.TV
Registry Domain ID:
Registrar WHOIS Server:
Registrar URL:
Updated Date: 2016-02-10T06:22:59Z
Creation Date: 2016-01-10T15:10:50Z
Registrar Registration Expiration Date: 2017-01-10T15:10:50Z
Registrar: PDR Ltd. d/b/a PublicDomainRegistry.com
Registrar IANA ID: DIRECT
Domain Status: clientTransferProhibited https://icann.org/epp#clientTransferProhibited
Registry Registrant ID:
Registrant Name: MUhammad Shahidullah
Registrant Organization: itv24
Registrant Street: 164-10, 84 Ave, Aptt 5/C, Jamaica, NY 11432
Registrant City: Jamaica
Registrant State/Province: New York
Registrant Postal Code: NY 11432
Registrant Country: US
Registrant Phone: +163.19469549
Registrant Phone Ext:
Registrant Fax:
Registrant Fax Ext:
Registrant Email: ariful767@gmail.com
Registry Admin ID:
Admin Name: MUhammad Shahidullah
Admin Organization: itv24
Admin Street: 164-10, 84 Ave, Aptt 5/C, Jamaica, NY 11432
Admin City: Jamaica
Admin State/Province: New York
Admin Postal Code: NY 11432
Admin Country: US
Admin Phone: +163.19469549
Admin Phone Ext:
Admin Fax:
Admin Fax Ext:
Admin Email: ariful767@gmail.com
Registry Tech ID:
Tech Name: MUhammad Shahidullah
Tech Organization: itv24
Tech Street: 164-10, 84 Ave, Aptt 5/C, Jamaica, NY 11432
Tech City: Jamaica
Tech State/Province: New York
Tech Postal Code: NY 11432
Tech Country: US
Tech Phone: +163.19469549
Tech Phone Ext:
Tech Fax:
Tech Fax Ext:
Tech Email: ariful767@gmail.com
Name Server: ns1.banglaexpress.ae
Name Server: ns2.banglaexpress.ae
DNSSEC:Unsigned
Registrar Abuse Contact Email:
Registrar Abuse Contact Phone:
ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved                              39
URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/




ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved      40
Whois Record on Jan 20, 2016                                                    No adjacent screenshot
                                                                                available for this date.
Domain Name: ITVUSA.TV
Registry Domain ID:
Registrar WHOIS Server:
Registrar URL:
Updated Date: 2016-01-10T15:11:13Z
Creation Date: 2016-01-10T15:10:50Z
Registrar Registration Expiration Date: 2017-01-10T15:10:50Z
Registrar: PDR Ltd. d/b/a PublicDomainRegistry.com
Registrar IANA ID: DIRECT
Domain Status: clientTransferProhibited https://icann.org/epp#clientTransferProhibited
Registry Registrant ID:
Registrant Name: arif
Registrant Organization: bssbd
Registrant Street: Uttara, Dhaka
Registrant City: dhaka
Registrant State/Province: Dhaka
Registrant Postal Code: 1230
Registrant Country: BD
Registrant Phone: +88.1839446677
Registrant Phone Ext:
Registrant Fax:
Registrant Fax Ext:
Registrant Email: ariful767@gmail.com
Registry Admin ID:
Admin Name: arif
Admin Organization: bssbd
Admin Street: Uttara, Dhaka
Admin City: dhaka
Admin State/Province: Dhaka
Admin Postal Code: 1230
Admin Country: BD
Admin Phone: +88.1839446677
Admin Phone Ext:
Admin Fax:
Admin Fax Ext:
Admin Email: ariful767@gmail.com
Registry Tech ID:
Tech Name: arif
Tech Organization: bssbd
Tech Street: Uttara, Dhaka
Tech City: dhaka
Tech State/Province: Dhaka
Tech Postal Code: 1230
Tech Country: BD
Tech Phone: +88.1839446677
Tech Phone Ext:
Tech Fax:
Tech Fax Ext:
Tech Email: ariful767@gmail.com
Name Server: arif586838.earth.orderbox-dns.com
Name Server: arif586838.mars.orderbox-dns.com
Name Server: arif586838.mercury.orderbox-dns.com
Name Server: arif586838.venus.orderbox-dns.com
DNSSEC:Unsigned
ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved                              41
Registrar Abuse Contact Email:
Registrar Abuse Contact Phone:
URL of the ICANN WHOIS Data Problem Reporting System: http://wdprs.internic.net/




ITvUsa.tv                         © 2020 DomainTools, LLC All Rights Reserved      42
Hosting History
DomainTools tracks changes to a domain name's IP address, name server and registrar. These
events can be useful signals that may indicate more macro events, including: domain name
sales, transfers or deletions; taking a site live with new content; or a change in registration or
hosting profile.

Registrar History
No records found for this domain.



Name Server History

Event Date              Action                          New Server                 Previous Server
Jan 14, 2017            Transfer                        cloudflare.com             eesec.org
Nov 4, 2016             Transfer                        eesec.org                  linuxresellerhosting.org
Jul 29, 2016            Transfer                        linuxresellerhosting.org   cloudflare.com
Jul 18, 2016            Transfer                        cloudflare.com             banglaexpress.ae
Mar 1, 2016             Transfer                        banglaexpress.ae           orderbox-dns.com
Jan 20, 2016            New                             orderbox-dns.com           -




IP Address History
No records found for this domain.




ITvUsa.tv                          © 2020 DomainTools, LLC All Rights Reserved                                43
Screenshot History
DomainTools captures snapshots of website homepages on regular intervals. This content is
useful for researchers to understand how a domain was used at various points in time. Due to the
relatively high storage costs of screenshot data, the coverage of screenshot histories is in most
cases not as thorough as Whois or hosting data, and this is especially true for dates early in a
domain's history.

No records found for this domain.




ITvUsa.tv                      © 2020 DomainTools, LLC All Rights Reserved                     44
Connected Domains
Shared IP Address
DomainTools uses proprietary techniques to discover other domain names that are hosted on the
same IP address (web host) as ITvUsa.tv. This is a sample of up to 100 randomly-selected
domains from that dataset. Access to this data provides context in cases where knowing
associated domain names has value.

The exhaustive list of connected domains by IP address is available in the Reverse IP product at
DomainTools.com.

Domain                                  Created                 Registrant
299791.icu                              -                       Li Xu
absb.ca                                 -                       Association de Basketball de Saint Bruno
acdadarmcos.tk                          -                       BV Dot TK
apex-nutrition.co.uk                    -                       -
aprimoreja.com.br                       -                       -
arizancupor.ga                          -                       -
balabalablueqwq.tk                      -                       BV Dot TK
bayleaf-heanor.co.uk                    -                       -
bellbuggyexpress.com                    Sep 22, 2015            WhoisGuard, Inc.
bemiderpsa.ga                           -                       -
bidsg.com                               Apr 21, 2020            Domains By Proxy, LLC
brandranch.site                         -                       Privacy Protection
brandsforcanada.co                      -                       WhoisSecure
canwakuserne.cf                         -                       Centrafrique TLD B.V.
carbonjeanslnv.tk                       -                       BV Dot TK
cbatuvwmadalynqg.gq                     -                       -
cdekshop.com                            Aug 13, 2020            GNAME. COM PTE. LTD.
charlesamatthewsblog.com                Aug 3, 2018             Whois Privacy Service
cheminee-sur-mesures.com                Jan 9, 2019             REDACTED FOR PRIVACY (DT)
churchhepatso.tk                        -                       BV Dot TK
completerochester.com                   Aug 28, 2012            Redacted for Privacy Purposes
contholwiter.cf                         -                       Centrafrique TLD B.V.
cropanimepheb.tk                        -                       BV Dot TK
dailysodep.net                          Jun 10, 2019            Ong Cao Cu Duc
dandtrigasop.tk                         -                       -
derechopenalcr.com                      Jun 12, 2013            -
digitalconsult.am                       -                       Domain Privacy
dikd.cn                                 -                       杨净
easybusinessfunnels.com                 Apr 29, 2016            WhoisGuard, Inc.
ecadgoarisul.cf                         -                       Centrafrique TLD B.V.
enlotonkona.ml                          -                       Mali Dili B.V.
exkidsandnorthsizz.gq                   -                       Equatorial Guinea Domains B.V.
fasertkah.space                         -                       Privacy Protection
fotbal-kunratice.cz                     -                       IX-16758806


ITvUsa.tv                      © 2020 DomainTools, LLC All Rights Reserved                                 45
guradaka.ga                         -                       -
horvocoolesisidh.tk                 -                       BV Dot TK
htangyi.xyz                         -                       See PrivacyGuardian.org
hunggaswoubilneo.gq                 -                       -
hybridschools.com                   Nov 17, 2019            See PrivacyGuardian.org
hypehoodiez.com                     May 16, 2020            Salla
in-it-newcar-ok.live                -                       Data Protected
itsiascanizas.gq                    -                       Equatorial Guinea Domains B.V.
jackkolb.com                        Nov 13, 2016            REDACTED FOR PRIVACY (DT)
kingbyway.com                       Mar 2, 2018             See PrivacyGuardian.org
klevio.net                          Jan 22, 2016            Redacted for Privacy Purposes
l66t.com                            Oct 16, 2019            See PrivacyGuardian.org
lafastnartiobut.gq                  -                       Equatorial Guinea Domains B.V.
leiboiransifeve.tk                  -                       BV Dot TK
lisfirdianeti.tk                    -                       BV Dot TK
looks.live                          -                       REDACTED FOR PRIVACY (DT)
mcepda.xyz                          -                       -
meacanesshuntbechsnyc.ga            -                       -
merkeytu.cf                         -                       Centrafrique TLD B.V.
nbusesimros.tk                      -                       BV Dot TK
niekbraun.nl                        -                       -
nitgh.com                           Jun 3, 2020             See PrivacyGuardian.org
nk-clinic.net                       Mar 7, 2020             REDACTED FOR PRIVACY (DT)
oggeibupula.gq                      -                       Equatorial Guinea Domains B.V.
oolvenworlban.cf                    -                       -
opboporicyc.cf                      -                       Centrafrique TLD B.V.
ordergyrosgrill.com                 Aug 7, 2015             MyPizza.com
pacificstocktransfer.com            Dec 2, 2002             Domains By Proxy, LLC
pitaqaparirequ.ga                   -                       -
pleasteufortowho.tk                 -                       BV Dot TK
policenerlaeuterung.de              -                       -
postvingter.gq                      -                       Equatorial Guinea Domains B.V.
profeclipermi.cf                    -                       -
progressivefitnessuk.com            May 20, 2016            Progressive Training
puffyskirtsnlq.cf                   -                       Centrafrique TLD B.V.
radiopallawee.com.np                -                       -
roecrypidarber.gq                   -                       -
rototepen.tk                        -                       BV Dot TK
sagnaim.cf                          -                       -
satula.gq                           -                       Equatorial Guinea Domains B.V.
seekerparking.com                   Aug 22, 2019            Latech Factory S.A.S.
selfwhatscapothi.tk                 -                       BV Dot TK
siokriseninsi.tk                    -                       BV Dot TK
sisibe.ml                           -                       Mali Dili B.V.
sivuluzevipe.tk                     -                       BV Dot TK



ITvUsa.tv                  © 2020 DomainTools, LLC All Rights Reserved                       46
smarthybridwatch.com                 Jan 20, 2020            REDACTED FOR PRIVACY
sonnanox.com                         Mar 11, 2018            See PrivacyGuardian.org
sportsconcept.ca                     -                       REDACTED FOR PRIVACY
spurotowtranad.ga                    -                       -
strukturen-horoskop.com              Nov 6, 2018             See PrivacyGuardian.org
taparalansaussav.tk                  -                       BV Dot TK
tarecsafage.gq                       -                       Equatorial Guinea Domains B.V.
taylorshillsamoan.org                -                       Data Protected
tdatonesagacprod.tk                  -                       BV Dot TK
termpaper-quick.com                  Apr 29, 2018            WhoisGuard, Inc.
themestreet.xyz                      -                       WhoisGuard, Inc.
tulumdistrict101.com                 Mar 29, 2019            -
unclenews.com                        Nov 4, 2019             REDACTED FOR PRIVACY
v-fxmazin.com                        Jul 22, 2020            Domain Privacy Services
vanduc.xyz                           -                       WhoisGuard, Inc.
winlagq.com.cn                       -                       吴云付
wordsofhopecounseling.com            Apr 17, 2013            Contact Privacy Inc. Customer 0134260050
xafyso.xyz                           -                       WhoisGuard, Inc.
xtream.link                          -                       Privacy Protect, LLC (PrivacyProtect.org)
xuofeapetto.tk                       -                       BV Dot TK
zapat.shop                           -                       -




ITvUsa.tv                   © 2020 DomainTools, LLC All Rights Reserved                                  47
Shared Name Server
DomainTools uses proprietary techniques to discover other domain names that are hosted on the
same name server as ITvUsa.tv. This is a sample of up to 100 randomly-selected domains from
that dataset. Access to this data provides context in cases where knowing associated domain
names has value.

The exhaustive list of connected domains by name server is available in the Name Server Report
product at DomainTools.com.

Domain                                 Created                 Registrant
120131.xyz                             -                       -
5ygs5j.xyz                             -                       WhoisGuard, Inc.
662022.cn                              -                       黎宏才
aazhe.cn                               -                       唐琦
altyhenro.gq                           -                       Equatorial Guinea Domains B.V.
appfist.com                            May 7, 2019             WhoisGuard, Inc.
bafhoshy.gq                            -                       -
bb829.com                              Mar 23, 2020            See PrivacyGuardian.org
bennyjalali.com                        May 20, 2015            Contact Privacy Inc. Customer 1247304751
bestesocialmedia.nl                    -                       -
brigerdodlo.gq                         -                       -
candidnecss.tk                         -                       BV Dot TK
candwelgopubjakirs.ml                  -                       Mali Dili B.V.
citanalouspu.tk                        -                       BV Dot TK
closeorigin.club                       -                       WhoisGuard, Inc.
cocheadoctdechi.tk                     -                       BV Dot TK
cuelpenun.gq                           -                       -
danicavo.com                           Jul 30, 2020            WhoisGuard, Inc.
diarecomcoadich.ga                     -                       -
diyrollershutters.com.au               -                       MB RESTORATIONS PTY LTD
dravirnaren.ga                         -                       -
dulgl.com                              Oct 7, 2019             REDACTED FOR PRIVACY
eia518.com                             Nov 27, 2018            See PrivacyGuardian.org
elsuenodemorfeo.com                    Aug 24, 2014            Domains By Proxy, LLC
elucytufodekav.cf                      -                       Centrafrique TLD B.V.
eurobombardier.com                     May 29, 2018            Sia Ipsum
ezybumebyr.tk                          -                       BV Dot TK
fadten.com                             Sep 30, 2016            See PrivacyGuardian.org
federalbankwire.com                    Sep 14, 2017            See PrivacyGuardian.org
florbapergetidi.cf                     -                       Centrafrique TLD B.V.
free-site.su                           -                       Private Person
frxacue.tk                             -                       BV Dot TK
fxrgwbooks.tk                          -                       BV Dot TK
gasujegebodipa.ml                      -                       Mali Dili B.V.
genonnkeoas.tk                         -                       BV Dot TK




ITvUsa.tv                     © 2020 DomainTools, LLC All Rights Reserved                                 48
hdmoviezones.com                      May 26, 2019            WhoisGuard, Inc.
ifcrisbalto.tk                        -                       BV Dot TK
igjourrectburg.gq                     -                       Equatorial Guinea Domains B.V.
iningibvecous.ga                      -                       -
isethlonivi.ga                        -                       -
islandconnector.com                   Oct 12, 2008            DATA REDACTED
joiniepradmoldnewcy.tk                -                       BV Dot TK
kamatch.com                           Aug 17, 2015            Redacted for Privacy Purposes
kowschasolpa.tk                       -                       BV Dot TK
laeclamolin.cf                        -                       -
landjohnhostravis.tk                  -                       BV Dot TK
lettacula.tk                          -                       BV Dot TK
lfxxtjj.cn                            -                       梁光普
maxuseholcent.tk                      -                       BV Dot TK
mckennarosephoto.com                  Jun 27, 2015            Privacy Protect, LLC (PrivacyProtect.org)
metciru.ga                            -                       -
mewibillcodunk.tk                     -                       BV Dot TK
mortmensdesearch.tk                   -                       BV Dot TK
mossercasting.com                     May 24, 2001            PERFECT PRIVACY, LLC
myciw.org                             -                       1&1 Internet Inc
nhalobinaj.cf                         -                       -
nmbuzz.com                            Aug 21, 2020            -
nutab.co                              -                       Private by Design, LLC
omtiaciligh.tk                        -                       BV Dot TK
outerhebridesfoodtrail.com            Dec 13, 2019            See PrivacyGuardian.org
outoutmerea.tk                        -                       BV Dot TK
peerozo.com                           Mar 25, 2020            Peerozo
pgking666.com                         Jul 8, 2020             WhoisGuard, Inc.
qiwevegimiseso.cf                     -                       Centrafrique TLD B.V.
quidownpassrest.tk                    -                       BV Dot TK
regandsirave.gq                       -                       Equatorial Guinea Domains B.V.
reimmie.website                       -                       -
rewadpose.ga                          -                       -
rollformingsmachine.com               Mar 5, 2019             WhoisGuard, Inc.
ruiguckthesmata.gq                    -                       Equatorial Guinea Domains B.V.
sealsgandsolomeen.ga                  -                       -
seconddraftpodcast.com                May 15, 2015            WhoisGuard, Inc.
sicbodadu.online                      -                       WhoisGuard, Inc.
socialpoststudio.com                  Aug 21, 2016            See PrivacyGuardian.org
sporumepex.tk                         -                       -
springlfstlc.com                      Mar 11, 2019            Redacted for Privacy Purposes
suaranews.media                       -                       Domains By Proxy, LLC
sundsibbabb.tk                        -                       BV Dot TK
swapsyconfa.gq                        -                       Equatorial Guinea Domains B.V.
taihalimiter.gq                       -                       Equatorial Guinea Domains B.V.



ITvUsa.tv                    © 2020 DomainTools, LLC All Rights Reserved                                  49
tamada.az                                 -                       -
tasteofthomasvillefoodtour.com            Dec 13, 2012            Domains By Proxy, LLC
tenmetire.tk                              -                       BV Dot TK
theoutdoorsman.org                        -                       Domains By Proxy, LLC
tiosteepahefdis.cf                        -                       Centrafrique TLD B.V.
tisseanodig.tk                            -                       BV Dot TK
trackactivepro.com                        Mar 5, 2018             -
trepatabprepsio.tk                        -                       -
ttxs.ml                                   -                       Mali Dili B.V.
turacyvabte.ga                            -                       -
unadswancong.cf                           -                       Centrafrique TLD B.V.
unhiconfpubbpula.tk                       -                       BV Dot TK
vinilosfreaks.com                         Jul 19, 2017            mink.com.ar
vv22rraayy.cf                             -                       -
waalotroa.gq                              -                       -
waitingdns2020.tk                         -                       BV Dot TK
willybull.info                            -                       See PrivacyGuardian.org
winggaperre.ga                            -                       -
yesilyurtescortbayanlar.xyz               -                       -
zzttkj.com                                May 3, 2017             REDACTED FOR PRIVACY (DT)




ITvUsa.tv                        © 2020 DomainTools, LLC All Rights Reserved                  50
